United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 23, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-50636
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SOSTENEZ CALDERON-BELTRAN,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. P-03-CR-11-1
                       --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Sostenez Calderon-Beltran appeals his conviction for

possession with intent to distribute marijuana.    He argues that

the district court erred in denying his motion to suppress

because his alleged de facto arrest was not supported by probable

cause.

     Assuming arguendo that Calderon was under de facto arrest at

the time he entered the border patrol command post, his arrest

was nevertheless supported by probable cause.     Reviewing the

evidence in the light most favorable to the Government, the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-50636
                               -2-

collective knowledge of the investigating officers consisted of

the following nonexclusive facts that would have led a reasonable

officer to believe that an offense was being committed:   in the

weeks prior to his arrest, Calderon’s relatives had appeared at

the checkpoint under suspicious circumstances and were arrested

on outstanding warrants; Calderon had a prior drug conviction;

his Oldsmobile contained a two-way radio, which border patrol

agents identified as a tool used in drug smuggling; on the day of

his arrest, his Oldsmobile was observed traveling near the border

of Big Bend Park on nontraditional paths; he was later observed

driving in tandem with a pick-up truck matching the description

of a truck he owned that subsequently took a divergent path on a

road known by border patrol agents as a route to circumvent the

checkpoint; and Calderon did not respond truthfully to Agent

Graham’s question whether he had been in contact with any other

vehicles while in Big Bend Park.    See United States v. Foy, 28
F.3d 464, 474 (5th Cir. 1994); United States v. Kye Soo Lee, 962
F.2d 430, 435-36 (5th Cir. 1992).

     AFFIRMED.